                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JARED M. SMITH, #K58441,                         )
                                                  )
                                                  )
                        Plaintiff,                )
                                                  )       Case No. 19-cv-00260-SMY
 vs.                                              )
                                                  )
 PENNY GEORGE, et al.,                            )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Jared M. Smith is currently incarcerated in the Illinois Department of Corrections

at Vienna Correctional Center. This civil rights action is based on allegations that Defendants

were deliberately indifferent to his serious medical needs. The case is presently before the Court

on Plaintiff’s Motion for Leave to File Amended Complaint (Doc. 73), Motion for Leave to Amend

Information (Doc. 70), and Motion for Intervention (Doc. 45).

                        Motion for Leave to File Amended Complaint

       Following preliminary review of the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff

was allowed to proceed on the following claims:

       Count 1:       Eighth Amendment deliberate indifference claim against Smith,
                      David, Birch, Kluge, and Stephens for failing to diagnose and treat
                      and/or providing inadequate treatment for Plaintiff’s ongoing
                      serious medical needs (pain in kidneys, testicles, chest, and back),
                      and against Shields, Swalls, George, Vinyard, White, and Baldwin
                      for failing to intervene on Plaintiff’s behalf despite knowing that
                      Plaintiff was not receiving necessary medical care for his ongoing
                      serious medical needs.

       Count 2:       Eighth Amendment deliberate indifference claim against Kluge and
                      Shields for denying treatment for Plaintiff’s chest pain on February
                      5, 2018 and against Birch for failing to address Plaintiff’s


                                                      1
                       complaints about not receiving treatment and still requiring
                       treatment, despite knowing that another nurse opined that there was
                       “something wrong” with Plaintiff’s heart.

       Count 3:        Eighth Amendment deliberate indifference claim against Kluge for
                       refusing to provide treatment and/or providing inadequate treatment
                       for Plaintiff’s back pain on August 5 and/or 6, 2018.

       Count 4:        Eighth Amendment deliberate indifference claim against Adams
                       and Stephens for denying treatment for Plaintiff’s back pain on
                       September 23, 2018.

(Doc. 11). Plaintiff has now filed a Motion for Leave to File an Amended Complaint (Doc. 73)

and submitted a proposed Amended Complaint seeking to add claims and defendants.

       Under Federal Rule of Civil Procedure 15(a)(1)(A), “a party may amend its pleading once

as a matter of course within [] 21 days after serving it.” Otherwise, Rule 15(a)(2) provides that “a

party may amend its pleading only with the opposing party’s written consent or the court’s leave.”

Here, the motion to amend was filed more than 21 days after service of the Complaint and the

defendants have not consented to the filing of an amended complaint.

       Rule 15(a)(2) provides that “the court should freely give leave when justice so requires.”

However, a district court may deny leave to amend for undue delay, bad faith, dilatory motive,

prejudice, or futility. Foman v. Davis, 371 U.S. 178, 182 (1962); Moore v. Indiana, 999 F.2d

1125, 1128 (7th Cir. 1993). Additionally, the Amended Complaint is subject to review under 28

U.S.C. § 1915, which requires the Court to screen prisoner Complaints and any portion of the

Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). Plaintiff seeks to

add a new claim against Defendant Stevens and to add claims against nine new defendants.

                                        Defendant Stevens

       Plaintiff alleges Stevens was deliberately indifferent to his serious medical needs on May




                                                     2
21, 2019. The alleged incident occurred after this case was filed on March 4, 2019. The Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires a prisoner to exhaust all available

administrative remedies before filing suit under Section 1983. Johnson v. Rivera, 272 F.3d 519, 521

(7th Cir. 2001). Because Plaintiff could not have exhausted his administrative remedies as to that claim

prior to the filing of this action, he cannot add the claim by amending the Complaint.

                                              John Doe

        Plaintiff seeks to add John Doe Nurse as a defendant alleging he was deliberately

indifferent to his serious medical needs on June 24, 2019. This alleged incident also occurred after

this case was filed and Plaintiff could not have exhausted his administrative remedies on that claim

prior to the filing of this action. Therefore, again, Plaintiff cannot add the claim via an amended

complaint.

                                    Wexford Health Sources, Inc.

        Plaintiff seeks to add Wexford as a defendant based on allegations that Dr. David, Dr.

Birch, and John Doe violated Wexford’s policies on providing medical care to prisoners. The

doctrine of respondeat superior, however, is not applicable to claims brought pursuant to 28 U.S.C.

§ 1983. Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Rather, to state a viable claim

against Wexford, Plaintiff must allege he was injured as a result of an unconstitutional policy or

custom of the corporation. Shields v. Illinois Dept. of Corrections, 746 F.3d 782, 789 (7th Cir.

2014); see also Monell v. Department of Social Services of City of New York, 436 U.S. 658 (1978).

As Plaintiff has not identified a Wexford policy or custom that allegedly caused his injury, he fails

to state a claim against Wexford.

              Illinois Governor J.B. Pritzker and former Governor Bruce Rauner

        Plaintiff seeks to add claims against the current and former Governors of Illinois in their

official capacities based on allegations that they were responsible for ensuring constitutionally


                                                       3
adequate medical care was provided to IDOC prisoners and ensuring that Wexford provided

medical services that complied with constitutional requirements. Plaintiff cannot, however,

maintain a claim for money damages against Governors Pritzker or Rauner in their official

capacities because “neither a State nor its officials acting in their official capacities are ‘persons’

under § 1983.” Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989).

       Additionally, to the extent Plaintiff seeks to assert a claim against Governors Rauner and

Pritzker in their individual capacities, he fails to state a claim against them. Section 1983 creates

a cause of action based on personal liability and predicated upon fault. Therefore, to be liable

under § 1983, an individual defendant must have caused or participated in a constitutional

deprivation. Sheik-Abdi v. McClellan, 37 F.3d 1240, 1248 (7th Cir. 1994). There are no

allegations that either Governor Pritzker or Rauner personally participated in or caused alleged

violations of Plaintiff’s constitutional rights. They cannot be held liable based solely on their

positions absent a showing that they knew about unconstitutional conduct and facilitated it,

approved it, condoned it, or turned a blind eye to it. Chavez v. Illinois State Police, 251 F.3d 612,

651 (7th Cir. 2001). Plaintiff does not allege that either of these individuals had knowledge of the

alleged violations of Plaintiff’s constitutional rights. Accordingly, the Amended Complaint fails

to state a claim against them.

                                           Louis Shicker

       Plaintiff seeks to add Shicker as a defendant based on his responsibilities as the IDOC

Medical Director. There are no allegations that Shicker personally participated in, caused, or had

knowledge of alleged violations of Plaintiff’s constitutional rights. Additionally, Plaintiff cannot

maintain a claim for money damages against Shicker in his official capacity. Accordingly, the

Amended Complaint fails to state a claim against Shicker.




                                                      4
                                 Motion to Amend Information

       Plaintiff’s Motion to Amend Information (Doc. 70), which seeks to amend the Complaint

by interlineation to correct a date, will be granted. Plaintiff need not file a new Complaint; it will

be understood by the parties that all references in the Complaint to the date September 23, 2018

are amended by interlineation to September 22, 2018.

                                      Motion for Intervention

       Plaintiff filed a motion for intervention on July 8, 2019, alleging he is not receiving proper

medical care for chest, back, kidney, and testicle pain. (Doc. 45). The Court construed the motion

as a request for preliminary injunctive relief and directed Defendants to file a response, which they

have done. (Docs. 55, 56).

       To obtain preliminary injunctive relief, a plaintiff must show that (1) his underlying case

has a reasonable likelihood of success on the merits, (2) no adequate remedy at law exists, and

(3) he will suffer irreparable harm without the injunction. Turnell v. CentiMark Corp., 796 F.3d

656, 661 (7th Cir. 2015). If he shows those three factors, the court then balances the harm to each

party and to the public interest from granting or denying the injunction. Id. at 662. The Seventh

Circuit has described injunctions like the one sought here, requiring an affirmative act, as a

mandatory preliminary injunction. Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir.

1997). Mandatory injunctions – those requiring affirmative acts – are “cautiously viewed and

sparingly issued,” because they require the court to command a defendant to take a particular

action. Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997), citing Jordan v. Wolke,

593 F.2d 772, 774 (7th Cir. 1978)).

       The allegations in the motion are the same as those made in Plaintiff’s previously-filed

requests for preliminary injunction, which were denied following a hearing held on June 19, 2019.




                                                      5
(Doc. 46). In the motion for intervention, Plaintiff states that he made the Court aware of his

medical needs at the hearing on June 19, 2019 and asserts he is still not receiving proper medical

care for those needs. (Doc. 45). Specifically, he alleges he went to the healthcare unit for chest

pain on June 24, 2019 but did not see a doctor despite having high blood pressure and the EKG

showing “no heart attack but something else bad.” (Doc. 45, p. 2). Although Plaintiff does not

specify the relief he seeks in the motion for intervention, he filed a reply brief in which he states

he wants to be seen at a hospital, he wants to see a specialist, and he wants MRI and CT scans.

(Doc. 62).

       Defendants submitted copies of Plaintiff’s medical records for the relevant period with

their response to the motion. (Doc. 55). The medical records show that Plaintiff has been seen in

the healthcare unit for complaints of pain, that pain medication has been provided for him, and that

follow-up visits have been scheduled with physicians. (Doc. 55, pp. 3-4; 55-2, pp. 5-17). Thus,

according to the medical records, Plaintiff’s complaints are continuing to be addressed. Plaintiff

has not established that he will suffer irreparable harm without a preliminary injunction or that his

action for damages would not provide him with an adequate remedy at law. Accordingly,

Plaintiff’s Motion for Intervention (Doc. 45) is denied.

                                            Disposition

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Amended Complaint

(Doc. 73) is DENIED; Plaintiff’s Motion to Amend Information (Doc. 70) is GRANTED and all

references in the Complaint to the date September 23, 2018 are amended by interlineation to

September 22, 2018; and Plaintiff’s Motion for Intervention (Doc. 45) is DENIED.

       Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of Court

and each opposing party informed of any change in his address; the Court will not independently

investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

                                                     6
or other change in address occurs. Failure to comply with this order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 21, 2020

                                                     s/ Staci M. Yandle_____
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                    7
